      Case 3:21-cv-01133-JAG Document 3 Filed 03/23/21 Page 1 of 7



                                               U.S.DISTh^TCOLf^
                                                   SAH JUAN, n
1983
F°"" 1 2^i ;^.i- 23 ^. S- 52

            FORM TO BE USED BY PRISONERS IN FILING A COMPLAINT
     (Formulario que utilizaran los reclusos para radicar una demanda)

             UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. Sec. 1983
     (de acuerdo con la Ley. de Derechos Civiles 42 U.S.C. Sec.-1983)

                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


 <z^o ^OMert, )~(Qu^rc-c^

Enter above the full name of plaintiff
(Escriba arriba el nombre completo del demandante)

V.


~~7~r I't^t'K) 6^\-~V\<3^':> (c?rt>^'p» T/sj o .




Enter above the full name of defendant(s)
(Escriba arriba el nombre completp de el(los) demandado(s)

I. Previous lawsuits
     (Pleitos radicados anterionnente)
                                                                     I

        A. Have .you brought other lawsuits in state or', federal
             court dealing with the same facts involved in this
             action or otherwise relating to. your imprisonment?

              (<;.Ha iniciado usted otros pleitos en los tribunales
             estatales o federales que tengan que ver con los mismos
             hechos de la presents accion o que se relacionen con su
             reclusion?)

                              (X) Yes ( ) No
                                   (Si)         (No)
       B. If your answer to A is yes, describe the lawsuit 'in the
            space below. If there is more than one lawsuit,
            describe the additional lawsuits on another piece . of
            paper using the same outline. . . -



            (Si la contestacion a la pregunta A es en la afirmativa,
            describa el pleito en el espacio siguiente.. De existir
            mas de un pleito, describalos en otro papel utilizando el
            mismo modelo.)


                              AL DORSO -
  Case 3:21-cv-01133-JAG Document 3 Filed 03/23/21 Page 2 of 7




1983
Page -2-



           l. Parties to this previous lawsuit:
                 (Partes en el pleito anterior)

                Plaintiff(s) n } ^-i . ^.
                (Demandante (s) ) : ^: £.(. e>C; /'t^^-WTCs h IQ^^<LV£,C^
                                                                      <^


                Defendant(s)
                (Demandado(s) ) : T'n^i+'vj 5<L\~ Mir^^ C2T^(~.^p T(^,^



           2. Court, if federal court, name the district, if
               state court, name the county:

                (Tribunal, si. es un tribunal federal, indique el
                distrito, si es un . tribunal estatal, indique el
                condado o sala:)


                  Ocu\ -4v\a^., __
                Docket number:
                (Numero asignado:) Civi'l ^ . (^ -U^L ICCQ.); (^- 11^1

           4. Name of judge to whom the case is assigned:
                (Nomb.re del juez a quien Ie asigno el caso:) ' :

            CKi'^ Y^^d -5+0.4 (?•?. '''t^i.rl-n'fd" ^uAoi^ &u-7t-oi\j^.^. Q^t
                                                                               j

           5. Disposition, for example:. Was the case dismissed?
                Was it appealed? Is it still pending? '[

                (Disposicion, por ejemplo: ^Se desestimo el caso?
                ^.Se apelo? iLSe encuentra aun pendiente?

                -Se. fc?^i cu^^'tvrjL c\.\^j^ '"^ ^.o A i •<L^'t t3


           6. Approximate date of filing lawsuit:
                (Fecha aproximada en que se radico el pleito:)

                 »-^           F^r^'p                      -^01^           .

           7. Approximate date of disposition:
                (Fecha aproximada en que se resolvio el pleito:)

              2 ^ ^J u >^ i ^ ^ 0 l^ ^ LO^ <L '^' L ^ e ^t'-t.




                              AL DORSO -
  Case 3:21-cv-01133-JAG Document 3 Filed 03/23/21 Page 3 of 7




1983                                                          .              '              ;
Page                                        -3-                           •                 ,




II. Place of present confinement: ^c^o^v-tti^ 5"& I 2. F
     (Lugar actual de reclusion:)

    A. Is there a . prisoner's grievance procedure .in the
         institution?
         (^Existe un procedimiento de quejas y agravios para
         prisioneros en dicha institucion?)

                              ( ^-^es ( ) No
                                 (Si) . (No)

    B. Did you' present the facts relating to your complaint in
        the state, prisoner's grievance procedure?
         (^.Presehto usted los hechos de su querella bajo el
        procedimiento de quejas y agravios para prisioneros?)

                              (     l^r^ies ( ) No                                            .
                                    (Si) (No)    •                                            ,

    C. If your answer is Yes,
         (Si su contestacion es afinnativa,)

         1. What steps did you take?
               (^.Que medidas tomo usted?) . ' • "

             -5o1» c.t^uc^ de. R<2-M^c^i<^ A:^ t-^ i K> t^^t'roTt i \i •~Q . C,v>%<r aK>e\r,-^ ^


             5&11 crbud c$t f^Q.co^'^^vO^V-ti^ . (M^r O.^j{^ ^ ^ ^ •

         2 . What was the result?
               (c.Cual              fue       el     resultado?)                    ,   .   •


             ^^^-le'rh^^^r-ip.cllo Ui-Ai'K» t-s+rQcbt^Ls.C vzr o.u-^it^ ^ ^ ) .
                                                                              "--i      .   I:.

               .e.&^u&^t-o^ ^^'^%c^^.^^(>^cv(-.m>^ . C^<er 0.^?^-^.'? ') . I


    D. If your answer is No, explain why not. I:
        (Si su contestacion es.No, explique par que.) j:'




   E. If there is no prison grievance procedure i'n the
         institution, did you complain to prison authorities?
         (.Si no existe un procedimiento de quejas y. agravios en
         la institucidn, ^.se quejo usted con las autoridades de
         la insti.tucion?)

                             (    )    Yes             (    )   No
                                    (Si)                (No)

                              AL DORSO -
   Case 3:21-cv-01133-JAG Document 3 Filed 03/23/21 Page 4 of 7




1983
Page -4-



       F-. If your answer is Yes,
            (Si-su contestacion es afirmativa;)

            1. What steps did you take?
                (iQue medidas tomo usted?)




            2. What was the result?
                (^.cual fue el resultado?)




III. Parties
       (Partes)

           • In item A below place your name in the first blank and
            place your present address in the second blank. .Do.the
            same for additional plaintiffs, if any.

            (Bajo la letra A escriba su nombre en la primera linea y
            su direccion actual en la segunda linea. .Si hay
            deraandantes adicionales, ponga la misma infonnacion.)'.

           A. Name of plaintiff: ^ \ .--^ -. .
                  (Noiabre del demandante) C^t&'b KttH.err-i ^i.que.r^ A-

                  Address ~ro Cam -tt- ^ Ukiil1 t5"<0 / -$_?
                  (Direccion) 2~^sJ . Luv.ke.j^'f
                                              (—-<>   ./^-^   ^-^

                                              -^Q.^M-O^ 'V.-l^. ^^^(oi -'ZL{(^-3>


           In item B below place the full name of the defendant in
           the first blank, his official position ' in the second
           blank, and his place of employment in the third, blank.
           Use item C for the names, positions and place of
           employment of any additional defendant.

            (Bajo la letra B escriba en la primera linea el nombre
           completo del demandado, en la segunda linea escrlba el
           puesto que ocupa y en la tercera llnea escriba el lugar
           donde estd empleado. Utilice el apartado C para
           escribir el nombre, puesto y lugar de empleo de otros
           demandados.}



                             AL DORSO
                   Case 3:21-cv-01133-JAG Document 3 Filed 03/23/21 Page 5 of 7




              1983
              Page -5-


                                   Defendant ^ } r-\ —
                                   (Demandado) L-^-L^u ^oKero ^"i.q\)'?.\'&>Q^
                                                                                           ~s
                                   is     employed                     as      .   .   1    ')   .    .
                                    (esta empleado co'mo;) ^-ck.^t~eKi<.M.\..e.N3~t"0 A.-4s-^>L">^


                                   at .
                                    (en) M^Y^U^S p&rv-in^P^t'e^

                            C. Additional defendants:'-
                                    (Otros demandados)

              IV. Statement of claim:
                     (Relacion de hechos:)

                     •State, here as briefly as possible the facts of your .case.
                     Describe how each defendant is involved. Include also the
                     names of other 'persons involved, dates or statutes. Do not
                     give any legal arguments or cite any cases or statutes. if
                     you intend to allege a number of related claims, number and
                     set forth each claim in a separate paragraph. Attach extra
                     sheet if necessary.

                     (Escriba brevemente los hechos del caso. Describa la
                     participacion de cada uno de los demandados. Incluya tambien
                     los nombres de otras personas que tuvieron participacion, las
                     fechas y los estatutos. No presente argumentos legales ni
                     cite precedentes ni estatutos. Si usted quiere presentar
                     varias reclamaciones, enumerelas y hagalo en parrafos par
                     separado. Puede utilizar otra hoja de papel si lo considera
                     necesano.

   ^Pnrcc' 2B Aq^'-A'^ ?-{.i\ c^^-u^iz. Ci'tg, d.& 'ic-c^'on-vt^)^-^ co»j? el T^oV-e<~ \o x^c. ^^''^(•S^^

FJS^^O^. A .-5V-S V<£ Z- 5-e. ^-li<L »/P|L»c.iQ_ lo. cii?~:t'q^t-<-o-A'-c-^ ^-^ v> Sie.-y»^i<^-\^(~^ 2..t> •Z.Cit ;


f^jr Vu qu«. T-e-v^o^-p '\o- Viv-:s\-\o. ) fc! L{ 6^rp'l"\^.K^r~e. X/F^ r<2ci^»' dt cli'^4-^

^eA-)&_ LT/0__;3LC'^ CuJ) e-^ ^ ^'ep^'^f-t br'< 2D 2.'CNi rpTsT~ -p-^^r^ (loVo^ e'^c, >-1.,Q»r^|

   HaL^^^_C^^~^-("e«, ^ i\ su V-&Z- 1& di r'Dt^QC-v^l^^ c^ la- &*^ 4r ^^.^-ojl

Mva^iz2_ &l gr/Ta-z-c^ cl^. ^i cli^'^o^., ^-Vlo^ ^e.^e-'.'C^Q-Vv-^K^'*?- Ki&^ A0^;

(j ^IK^^^G-VO^ rpnr- \c. c^Jf_ \\^\-\Q c^ GocHKAa. 70^ ^\^\C\ Gcs^S <2-l%><~'.

 -e^R.c_Lo^o_'J^Q^^i\^y z. .-5u'ptT\; L&>^>V- A«- Q_\I<-<AS^:^ . CM^^ a^^yij-^ l.)_^

       'Ky^ r^^_W^_^»_ <Ai^o^_^ <-pa<Tc\_ <i-\. z.4 5&p-^-i«.(>-^r<t -zc3zb

/^v/c^_t^j__r^M.<i,^^ c^^^ CO^<L\^ ^^ ) CKi e/l (l\ia^\ KcKu-> c,Q^-^'<2>-T e-\

0^'ra-z.^ <A^ M.v^dv.tA-^ >-\OL-> «-V -^>^<-4; &^clo !•& v- «.i^ ^.1 ^r\"Ci'rvo^r\c ^ ^'•-.—f^.-c-^ <?-^- -^

c-&^<-rhcv^^ . ^0,-T ^&. ^»^ C€c,i ^^ d^l Qr-p^ ^-1«.^<;>''p U^ rR<in^<,~^-T^ A-e. H.U'?-^<S ^U <

^-iac.< c-c^--j-b=>^- Qu<- S'i ie. e^VtZs Co D/B^ ^ /o^ rCce-T^. c/<- /a. J/^A^. ?-/^ O/JLSC-


-3r. ZLT^Q. (v.g.^Q^^^ 3) ^o^rlo^^^'^^_I^^j^_<^^^^^^^ -A^5^pU^^ n.
vy.c_a^-_^ ^L4^< rT'a.l a-La^ ^iL                                   ^O^T.
                                                     —^£2- ^L'Q ^_^ ^O>.M-^^_ _
                                                                                                            -__.^3T^<.-^_i
                                                                                            - .-.- ..———^-^——„._-.---...._
                                                Case 3:21-cv-01133-JAG Document 3 Filed 03/23/21 Page 6 of 7


                      Q
                                                                         ',    ^
                                                                                              ip 4^ (.d         ^ "1, ^                                 ^iA
                                                                   \-i ^'., ^S YJi ^ I' I: ^               'p. ^                                  ^SL-^
                                                          ^ si^'HlMl^i^l
                      A)                                  '2                                                   ^ ^. ^
      ^ ^ ^           0                   \n              ^           •O ^
                                                                      •O ^ "9
                                                                           '""9
                                                                              v ^
                                                                                €> o' .^ ^3 /<', ''-; ".
                                                                                                                                           - ^

.^ \^' N ^                                                       ^
                                                                 H^                                                                           s \^ ^ ^
                                      ^' i
                                          .^                       'S4.
                                                     .<2 .^                                                                                -+>s ^"G- ^.
^ (J ^ 1 ^
^s ^I i\•?i ^\                                       ~~0 ' ^


                                                     '\\
                                                                 i ? \'.^?
                                                                      .1^
                                                                             %^^\'r<
                                                                                t>' ^ °' ^^
                                                                                           ^,f ^ a ^ \ ff.
                                                                                          ^ a\
                                                                                            °; o°/ ^ \ d ^ 'vp -fe ^
                                                                                                                                                  c)i o ^ a> ^


                                                                 ^'^M       l%^lU!d^               i:V^
                           ^00.^                                 ^ ".^^o   ^ ^^       ^^
" -^ s ^-^ s
                             i?           0 d
                                                    : 6 -6
                  o ^ i ^ ^ ^r^ ^
. ^ ^ 3 i ^ ^ ^ y^ ^ ^                                           - f ^   i ^<cl
                                                                  y^ ^ ^ ^ ^^o ^ 4 ^ -^ ?! ^ io". -J
                                                                         ^ ~'\ 6
                                                                                                                                      ^
                                                                                                                                                       /2-^ °
                                                                                                                                                  /o ^ ^ r;

                             i^,yi.1^i,^1?!                  i^'jj
                                                                                                                    f3'
                                                                 ^ "Q ,p -^            p ^ ^                              (.



\W^      \  °sJT^
^ ,\ ^ J n\ 4 ?^G ^<
                       3
                                                                                                                                                  ^ n , .0 6\




^ ^ ^ ^ '^ ^ ^ ^ ? ^ ^
      ^r^2?^
                          ly^'HHiu
                         ;^^y,^
                          '^ ~^^ \i'^^ i2 ^
       ir ^ ~ i r &- ^ ^ ^/ ^            2 ff t;. ii 'i ^
                                                          6
                                                        5 ^5
                                                             ^
                                                              J^                                                          ^ ~^A o                         'v ^ 6
                                                                                                                                                              ^ hcPi
                                                                                                                                                                 0
 ^ £ ^J-^   i ? f; ^ ^
                                                                                                                                                                          tf01


      ^.s\y'.i^'^i          'p^ ^ ^ '_ ^ l1l.l81^ '4^u
                                                                                                                                   c) ^                         ^ (--'       !?1


   i i^  -j ^ ? 5          3 \^ ^ -r '5 ^ ^\                                                              ^ sS ^' 3 ^ 2 ', ^ . ./ a- ^ "/li VJ7 ''^

                  ^'^                                                         ^.^ ^ ^ <° i j ^ u, |
       0; •"' ^ a //, -^                                                                                                                          ^.
 ^                                                                                      v J n,) -L-|
                                       ^ ^ ^ ^ r- 6'? ^.^ \ ^ ^w ^v\ ^
 ^     50
              r-^ ^               i
                                      ^ i \L ^
                                      <". ^". ^
                                               ^ y j^'r^
                                                   ^ o u' .^
                                                          .3 3
                                                             ^ -^
                                                               fc  $,
                                                                  51  ^
                                                                      °  '^
                                                                        4-;'^T'^ ^ 2^ ^ a."-
                                                                                          °- 2^^,
                                                                                              r
                                                  -^'22^^ ^ ^ p g[ 0, f^; ^ "'I ^ '^ •^ ^^ i §i ^
                                                                                                                               or}a ^ 2.




                               o o^ ^A
                                     ^ oi-f-'H                                     ^^.y- l-I.TH:4'tl^ [I ^
                                                                                   >y <r
  <i i
              i            ii ^iTp^.     ^
                           :1^-HfMlll^^1il^r^l^1<i:r1^
 ft
^                     q) Cf ^
                      ^
                                                                                                                                                                            ••u




                           Ul^!l ?l^^^l^lT^|ii
 I .-a, "^ s
                                                  \ lpi?
                                                                                                                                                                  r^^.
 ^'•\                                                                                                                                                                aJ            <p
                  2
                                                                                                                                                                                   /'

  •J ^            ^   ^ /-
                                                                                                                                                      ^'.t ?4i  3
                                                                                                                                                                                   (/

  i'. ^ ^ ^l                              ^ ^ ^ i
                            ri^i ^ ^1°^ 8' ^? ^ ^°? ^
                                                                                                                                                            .+-                    ^
                                                                                                                                                                                   (^

                                                                                                                                  ^iil
                                                                                                                                  "1 C>     '•Q
                                                                                                                                                       -F
  ^t^^                                                                                                                                                         ^A
 ^y\^^v^^                                                                                                   ^1^7
                                                                                                                                                                         ^ /6



                            i^lWIN^Hi1li
                                                                                                                                                         a>



                                                                 ri Q
                                                                    o^%^ '?/Ji'2
                                                                                                                                                        -0
                                                                                      8, ,P.^
                                                                                                                                                                   /,

                                                                                                                                          6> 0
      ^ ^i-^. ^   0 ^ ° ^                                        ^^
                  ^
      ^'^


                  fi^i:};^^|u'i'iiN^1y^^u^N
                                                   e- ^ ^ o       ^             ^6 o? ^ ^
      0 ^° ' ^^                                                                  d
     -^ 2-o
                                                               ?  ^ t"s,y^ ^4M^^ W^'i I ^^.l^
                                      '5 ^ .2 2
      2 ^         6 ^s -i^ 'i ^ ^i

                                u
                                                               ^ ^ '^, -6^' 6 --9 cT7^'.' ^' y^' ,<41 % IS ^S Ft ^ ^ ^ ^ ^ "n ^' ^ "o
      ^ ^^  ^ ^ t $^     s^ ?                                  ^ ^ ^ ^"^ ^ i^i ^ 1^1 ^ ^ ^' r I ^ j£^^Li ^£ ^i 4
      <y -d




                 ^ S ^; s^ ^Jd y^il^
                                                               w- ./, ^ ^'9 °                             /!^i ^ "' \ P\ ^ \^ W . u.
                                           0)

      ^ . ^ ^ Q. ci ^ <^  ';o                                  J3 ^ 0. " ^
                                                               ^ ^3 (- ^' '°
                                                                                                                                           ^•~3
      •i ^ ' i^       ^ ^             ^ d 2 ^ ^^.
                                 ^w\^  n^,
                                                                               0. d   72 -^                                                                   2 -s '; ^ (2
      "° \ ^ li a                '^i^ ^ -p


                                                                                                                                                              ^ITI? I
                                                                                                                                                                '?> ^ ^ 4
      <^
       ^
        W/-.
              ^
                °^ic^ ^iFe§i^U^I:li
             "f^-fs                     M
                                 0 0 . t)
                              f 0-
                                                                                                                      3 ^
                                                                                                                                                  Q
                                                                                                                                                  B           t'^'t^^
       ^1'^i^t^         l^^l''s^\A-*!z                                                                                ^^ ^
       0-


      ~~ Olr D> " ^ ('r
                                                                         I I
   Case 3:21-cv-01133-JAG Document 3 Filed 03/23/21 Page 7 of 7




1983
Page -6-



V. Relief
       (Remedio)

       State briefly exactly what you want the court to do for .you.
       Make no legal arguments. Cite no cases or statutes.

       (Indique brevemente lo que. usted espera que el -Tribunal haga
       por usted. No escriba argumentos legales ni cite precedentes
       ni estatutos.)

          ^U ^ €.<:>~(:e_ r?Vt»C-et5^ J^ &^O-A-^Y<OL<^^Q^ C><Z.O^

       V-l%A VC>-t-3"^ e. ~~TO T<^-(^X3 . _,




       Signed this "! day of Mor-zxi _ of Z&'Z-l
       (Eirmado hoy del mes de de 19




                                              l&^vTA^r, ^^AAJLSLAJSA
                                         Plaintiff's signattAre
                                         (Finaa del demandante)

       I declare under penalty of perjury that the foregoing is true
       and correct.

       (Declaro bajo pena de perjurio que lo anterior es cierto y
       correcto.)

           ."^

            7    2^aC2^—2--Q2-I ^^^^1^0^ZS&^^^^^^?^£L
                    •Date Plaintiff's signature ',
                    (Fecha) (Firma del demandante)




                            AL DORSO -
